         Case 7:20-cv-30021-TTC-RSB Document 8 Filed 04/30/20 Page 1 of 2 Pageid#: 171
                                                                                                        Reset Form|          Print Form|

                                        IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                          CRIMINAL RULE 57.4
                   In Case Number 3:20-cv-306        ,Case Name Huguelyv. Clarke
                   Party Represented by Applicant: George W.Huguely V
To: The Honorable Judges of the United States District Court for the Eastem District of Virginia

                                                     PERSONAL STATEMENT


FULL NAME(no initials, please) Jeffrey Matthew Harris
Bar Identification Number 93883                  State VA^
Firm Name Consovoy McCarthy PLLC
Firm Phone # 703-243-9423                Direct Dial # 202-321-4120                               FAX #
E-Mail Address leff@consovovmccarthv.com
Office Mailing Address 1600 Wilson Blvd., Suite 700, Arlington, VA 22301

Name(s)offederal court(s) in which I have been admitted see attached

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar ofthe Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.


I hereby certify that, within ninety(90)days before the submission of this application, I have read the Local Rules ofthis Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.


I am       am not ^ a full-time employee ofthe United States of America, and if so, request exemption from the admission fee.
                                                                                       /s/Jeffrey M. Harris
                                                                                      (Applicant's Signature)

I, the undersigned, do certify that I am a member ofthe bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all ofthe qualifications required for admission to the bar ofthis Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.
                                                   /s/Bryan K. Weir                                             4/29/2020
                                                  (Signature)                                                   (Date)
                                                  Bryan K. Weir                                                 82787
                                                            (Typed or Printed Name)                             (VA Bar Number)
Court Use Only:

Clerk's Fee Paid            or Exemption Granted

The motion for admission is GRANTED                  or DENIED



                                                                                                  ft
                               Heniy E. Hudson                                                                           —
                               Senior United States District Judge                            ^
         Case 7:20-cv-30021-TTC-RSB Document 8 Filed 04/30/20 Page 2 of 2 Pageid#: 172
                                                                                                       ^Reset^Form^Jl ^^^rlntJFort^

                                       IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

      APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                          CRIMINAL RULE 57.4
                   In Case Number 3:20-cv-306               ,Case Name George Wesley Huguely V v. Harold Clarke
                   Party Represented by Applicant: George Huguely
To: The Honorable Judges ofthe United States District Court for the Eastem District of Virginia

                                                    PERSONAL STATEMENT

FULL NAME(no initials, please) Jordan Michael Call
Bar Identification Number 16010                  State Utah
Firm Name Consovoy McCarthy
Firm Phone # 703-243-9423               Direct Dial # 801-644-3111                              FAX #
E-Mail Address iordan@consovovmccarthv.com
Office Mailing Address 1600 Wilson Blvd, Ste 700, Arlington VA 22209

Name(s)offederal court(s) in which I have been admitted District of Utah,Seventh Circuit

I certify that the rules ofthe federal court in the district in which I maintain my office extend a similar pro hoc vice admission
privilege to members of the bar of the Eastem District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.


I hereby certify that, within ninety (90)days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

I am — am not ^ a full-time employee ofthe United States of America, and if so, request exemption from the admission fee.
                                                                                      Jordan Call
                                                                                      (Applicant's Signature)

I, the undersigned, do certify that I am a member ofthe bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good,and
petition the court to admit the applicant pro hac vice.
                                                  /s/Bryan Weir                                                 4/29/20
                                                  (Signature)                                                   (Date)
                                                  Bryan Weir                                                    82787
                                                            (Typed or Printed Name)                             (VA Bar Number)
Court Use Only:

Clerk's Fee Paid            or Exemption Granted

The motion for admission is GRANTED                  or DENIED




                           Henry E. Hudson                                                    (Date)
                                                                                                           3a^&»ZO
                           Senior United States District Judge
